Name: 80/446/EEC: Commission Decision of 31 March 1980 authorizing the United Kingdom to restrict the marketing of seed of a variety of an agricultural plant species (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  means of agricultural production;  Europe
 Date Published: 1980-04-29

 Avis juridique important|31980D044680/446/EEC: Commission Decision of 31 March 1980 authorizing the United Kingdom to restrict the marketing of seed of a variety of an agricultural plant species (Only the English text is authentic) Official Journal L 110 , 29/04/1980 P. 0023 - 0024COMMISSION DECISION of 31 March 1980 authorizing the United Kingdom to restrict the marketing of seed of a variety of an agricultural plant species (Only the English text is authentic) (80/446/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Council Directive 79/967/EEC of 12 November 1979 (2), and in particular Article 15 (2) and (3) thereof, Having regard to the application lodged by the United Kingdom, Whereas under Article 15 (1) of the said Directive, seeds and propagating material of varieties of agricultural plant species which have been officially accepted during 1977 in at least one of the Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1979, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seeds and propagating material of certain varieties; Whereas the United Kingdom has applied for such authorization for a certain number of varieties of different species; Whereas Commission Decision 80/128/EEC (3) extended for the United Kingdom the period provided for in Article 15 (1) of the said Directive in respect of some of these varieties beyond 31 December 1979 until 31 March 1980; Whereas the Commission has meanwhile completed its examination of the United Kingdom application in respect of these varieties; Whereas in respect of the variety Capper (Perennial ryegrass), the results of the trials show that in the United Kingdom, when compared with the national rules governing the acceptance of varieties there, which apply within the framework of current Community provisions, it is not distinct from another variety accepted there (Article 15 (3) (a), first case, of the said Directive); Whereas, therefore, the application of the United Kingdom in respect of this variety should be granted in full; Whereas other varieties are no longer included in the United Kingdom application; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 293, 20.11.1979, p. 16. (3)OJ No L 29, 6.2.1980, p. 35. HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is hereby authorized to prohibit the marketing in its territory of seed of the following variety listed in the 1980 common catalogue of varieties of agricultural plant species : Capper (Lolium perenne L.). Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The United Kingdom shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the United Kingdom. Done at Brussels, 31 March 1980. For the Commission Finn GUNDELACH Vice-President